Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 5, 8-12, 15, 17, 18, 20-23, 34, 49-53 are pending.
Response to Arguments
Amendments are noted and previous claim objections are withdrawn accordingly.
Applicant's arguments filed 5/24/21 have been fully considered but they are not persuasive.  Specifically, while amendments substantially change the scope of the claimed subject matter and necessitate new grounds of rejection, Examiner respectfully maintains the prior art cited reasonably teaches/suggests the limitations of the amended claims.
Regarding remarks on page 9-11, applicant states regarding amended claim 1 “On page 8 of the Office Action, Examiner admits that Chun and 3GPP (R2-080176) does not disclose that the first message comprises a plurality of message units arranged in sequence, each message unit comprises the message sub-header and the RAR sub-message corresponding to the message sub-header. Applicant notes that Lee is directed to a method and an apparatus controlling a random access opportunity in a mobile communication system. Referring to Fig. 15 and paragraph [0164] of Lee… It can be seen from the above paragraphs, the MAC sub-header may classify the random access opportunity, and the MAC sub-header may include a RAPID. However, Lee does not disclose that the MAC sub-header comprises sub-message format indication information configured to indicate a format of the MAC RAR.  That is different from claim 1, because in claim 1, the first message consists of a plurality of message units arranged in sequence, each message unit comprising a message sub-header and a RAR sub-message corresponding to the message sub-header, wherein the message sub-header comprises sub-message format indication information configured to indicate a format of the RAR sub-message…”  However, reiterating the prior art cited for previous claim 7 (and now amended claim 1), it was a combination of Lee with Chun and 3GPP relied on to teach/suggest the limitations; for instance, Chun and 3GPP were cited for (Chun 0087-0089 and fig. 7, RAR message may comprise multiple RARs and RAR subheaders as shown. 3GPP 2.2, fig. 3-4, RAR subheader may include R field indicating format of a corresponding Response), thus disclosing the message having a plurality of subheaders, each subheader comprising format information for a corresponding RAR in the message.  On the other hand Lee was cited for (see at least 0164 and fig. 15, a plurality of subheaders may be arranged next to the corresponding RARs and both sent consecutively), and was relied on for the message ordering/arrangement, as fig. 15 depicts multiple units of a subheader adjacent to its corresponding RAR submessage i.e. [subheader1, RAR1], [subheader2, RAR2], etc.  Thus, as Chun and 3GPP already teach/suggest each subheader including sub-message format indication information, Examiner respectfully submits the combination of Lee with the prior art reasonably teaches/suggests the limitations of amended claim 1 including “wherein the first message consists of a plurality of message units arranged in sequence, each message unit comprising a message sub-header and a RAR sub-message corresponding to the message sub-header, wherein the message sub-header comprises sub-message format indication information configured to indicate a format of the RAR sub-message”.
Rejections for similar independent and dependent claims are revised and/or maintained accordingly.  New claim(s) 49-53 are addressed.
Claim Objections
Claim 11, 22 objected to because of the following informalities:  The claim(s) recites “the RAR format indication information” and “the format of the RAR message” which appear to lack antecedent basis.
Claim 50 recites “the sub-header format indication information” which appear to lack antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 1, 5, 9, 11, 12, 15, 17, 18, 20, 22, 23, 34, 49, 50, 51, 52 rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US 2011/0170503) in view of 3GPP TSG RAN WG2 #60bis (R2-080176) in view of Lee et al. (US 2016/0381715).
For claim 1, Chun teaches: A method of transmitting a random access response message (see at least 0118, RAR may be sent by eNB (fig. 14, UE/eNB comprise processor/memory)), comprising:
(see at least 0118 and fig. 1, 7, UE may send RA preamble (request) to eNB, which may respond with RAR message including an R field which may indicate an RAR format).
Chun further teaches the message comprises message sub-headers corresponding to RAR sub-messages (see at least 0087-0089 and fig. 7, RAR message may comprise RAR subheaders and corresponding RARs) but not explicitly: wherein the first message consists of a plurality of message units arranged in sequence, each message unit comprising a message sub-header and a RAR sub-message corresponding to the message sub-header, wherein the message sub-header comprises sub-message format indication information configured to indicate a format of the RAR sub-message.  3GPP from an analogous art teaches RAR subheaders may include format information for a respective RAR (see at least 2.2, fig. 3-4, RAR subheader may include R field indicating format of a corresponding Response (fig. 2, multiple subheaders and RARs are shown)), and Lee from an analogous art teaches an arrangement of each sub-header adjacent to its paired RAR (see at least 0164 and fig. 15, a plurality of subheaders may be arranged next to the corresponding RARs and both sent consecutively i.e. subheader1, RAR1, subheader2, RAR2, etc).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of 3GPP and Lee to the system of Chun, so the message sub-headers comprise format indication e.g. R field corresponding to the RARs (as suggested by 3GPP) and are arranged as a plurality of pairs (units), each pair comprising a subheader next to its corresponding RAR submessage, as suggested by Lee.  The motivation would have been to enhance format data notification by incorporating format R fields into respective RAR headers (3GPP fig. 3-4) and enhance RAR message transmission by designing subheaders next to their respective RARs (Lee fig. 15).
For claim 5, Chun, 3GPP, Lee teaches claim 1, Chun further teaches: wherein the random access request sent by the UE comprises a preamble code reported by the UE (see at least 0056 and 0118, UE may send preamble to cause eNB to reply with RAR), and the message sub-header further comprises information of at least one preamble code, the information of the preamble code is the preamble code or an identifier of the preamble code (see at least 0089-0094 and fig. 7, RAR message subheaders may comprise RA preamble ID RAPID).
For claim 9, Chun, 3GPP, Lee teaches claim 1, 3GPP further teaches: carrying power control information in the RAR sub-message, wherein the power control information is configured to enable the UE to acquire, based on the power control information, a transmitting power of transmitting uplink information (see at least 2.2, fig. 3-4, power control information e.g. for msg3 may be carried in RAR message).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of 3GPP to the system of claim 1, so the RAR comprises power control data for uplink transmission e.g. msg 3, as suggested by 3GPP.  The motivation would have been to enhance RAR message transmission by conveying power parameters to UE (3GPP fig. 3-4).
For claim 11, Chun, 3GPP, Lee teaches claim 1, Chun further teaches: negotiating with the UE to configure a correspondence between the RAR format indication information and the format of the RAR message (see at least 0118, 0103-0104 and 0120-0121, UE may be configured to associate format with R field based on a selected preamble for transmission e.g. a UE using a group B preamble may be configured to decode RAR according to the R field value, thus a UE would be configured with correspondence between R field and RAR format in order to decode RAR).
For claim 12, Chun teaches: A method of receiving a random access response message (see at least 0118, RAR may be sent), comprising:
receiving a first message returned by a network side after sending a random access request (see at least 0118 and fig. 1, 7, UE may send RA preamble (request) to eNB, which may respond with RAR message including an R field which may indicate an RAR format).
 (see at least 0087-0089 and fig. 7, RAR message may comprise RAR subheaders and corresponding RARs) but not explicitly: wherein the first message consists of a plurality of message units arranged in sequence, each message unit comprising a message sub-header and a RAR sub-message corresponding to the message sub-header, wherein the message sub-header comprises sub-message format indication information configured to indicate a format of the RAR sub-message; and decoding the RAR sub-message based on the format indicated by the sub-message format indication information.  3GPP from an analogous art teaches RAR subheaders may include format information for a respective RAR (see at least 2.2, fig. 3-4, RAR subheader may include R field indicating format of a corresponding Response (fig. 2, multiple subheaders and RARs are shown)), and Lee from an analogous art teaches an arrangement of each sub-header adjacent to its paired RAR (see at least 0164 and fig. 15, a plurality of subheaders may be arranged next to the corresponding RARs and both sent consecutively i.e. subheader1, RAR1, subheader2, RAR2, etc).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of 3GPP and Lee to the system of Chun, so the message sub-headers comprise format indication e.g. R field corresponding to the RARs (as suggested by 3GPP) and are arranged as a plurality of pairs (units), each pair comprising a subheader next to its corresponding RAR submessage, as suggested by Lee.  The motivation would have been to enhance format data notification by incorporating format R fields into respective RAR headers (3GPP fig. 3-4) and enhance RAR message transmission by designing subheaders next to their respective RARs (Lee fig. 15).
For claim 15, Chun, 3GPP, Lee teach claim 12, Chun further teaches: wherein the random access request sent by the UE comprises a preamble code reported by the UE (see at least 0056 and 0118, UE may send preamble to cause eNB to reply with RAR), and the message sub-header further comprises information of at least one preamble code, the information of the preamble code is the preamble code (see at least 0089-0094 and fig. 7, RAR message subheaders may comprise RA preamble ID RAPID);
wherein the decoding the RAR sub-message based on the format indicated by the sub-message format indication information comprises:
acquiring the preamble code in the message sub-header (see at least 0166, a UE may parse received RARs to identify whether a RAPID for its transmitted preamble is included, thus would acquire RAPID data during search);
in the case that the information of the preamble code is matched with the preamble code used in sending the random access request, decoding the RAR sub-message based on the format indicated by the sub-message format indication information in the message sub-header (see at least 0139, if preamble ID of a RAR matches the UE would decode the RAR accordingly);
in the case that the information of the preamble code is not matched with the preamble code used in sending the random access request, acquiring a length of the RAR sub-message based on the sub-message format indication information in the message sub-header, acquiring a starting position of the next RAR sub-message based on the length, and judging the information of the preamble code in the next message sub-header (see at least 0166 and 0171-0172, a length field may be included in addition to R field indicating the length of the current RAR, which is used to allow the UE to determine what octet the next RAR starts in order to acquire data e.g. RAPID; this may occur if a first RAR RAPID does not match i.e. UE checks the second/next RAR).
For claim 17, Chun, 3GPP, Lee teaches claim 12, Chun further teaches: wherein the RAR message comprises a message sub-header and a corresponding RAR sub-message (see at least 0118 and fig. 7, RAR message may comprise multiple RARs and corresponding multiple subheaders), wherein the RAR format indication information comprises sub-header format indication information configured to indicate a format of the message sub-header (see at least 0093-0097, the subheaders may contain a T field indicating format of the subheader e.g. backoff indicator or RAPID), the RAR format indication information is configured to indicate a format of the RAR message (see at least 0118 and fig. 1, 7, the R field may indicate an RAR format), comprising: decoding the message sub-header based on a format indicated by the sub-header format indication information (see at least 0093-0097 and 0166, a receiving UE would decode subheader data accordingly e.g. acquire RAPID).
For claim 18, Chun, 3GPP, Lee teach claim 12, Chun further teaches: wherein the first message comprises a message header and a message payload, wherein the message header comprises a plurality of message sub-headers arranged in a preset order, the message payload comprises a plurality of RAR sub-messages arranged in the preset order (see at least 0118 and fig. 7, RAR subheaders may be arranged in order before the RARs arranged in order in payload).
Claim 20 recites a method substantially similar to the method of claim 9 and is rejected under similar reasoning.
Claim 22 recites a method substantially similar to the method of claim 11 and is rejected under similar reasoning.
Claim 23 recites a device substantially similar to the method of claim 1 and is rejected under similar reasoning.
Claim 34 recites a device substantially similar to the method of claim 12 and is rejected under similar reasoning.
Claim 49 recites a device substantially similar to the method of claim 15 and is rejected under similar reasoning.
Claim 50 recites a device substantially similar to the method of claim 17 and is rejected under similar reasoning.
Claim 51 recites a device substantially similar to the method of claim 18 and is rejected under similar reasoning.
.

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US 2011/0170503) in view of 3GPP TSG RAN WG2 #60bis (R2-080176) in view of Lee et al. (US 2016/0381715) in view of Rune (US 2017/0202053).
For claim 8, Chun, 3GPP, Lee teaches claim 1, but not explicitly: in the case that it is determined based on the random access request sent by the UE that a random access of the UE does not require an uplink grant, not carrying an uplink grant resource in the RAR sub-message corresponding to the UE.  Rune from an analogous art teaches this (see at least 0045, if an RA preamble is sent that does not request transmission resources, the RAR may have grant removed accordingly).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Rune to the system of claim 1, so the RAR does not carry UL grant if the RA request/preamble does not request UL grant, as suggested by Rune.  The motivation would have been to enhance RAR message transmission by avoiding assigning unnecessary resources (Rune 0045).

Claim 10, 21, 53 rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US 2011/0170503) in view of 3GPP TSG RAN WG2 #60bis (R2-080176) in view of Lee et al. (US 2016/0381715) in view of Larsson et al. (US 2012/0188947).
For claim 10, Chun, 3GPP, Lee teaches claim 9, but not explicitly: wherein the power control information carries an absolute value of power or a power change value relative to the transmitting power of reporting the random access request by the UE.  Larsson from an analogous art teaches this (see at least 0019, transmit power command (0023, may be carried in RAR) may be either absolute power value or a correction relative to current transmitting power).  Thus it would have been obvious (Larsson 0019).
Claim 21 recites a method substantially similar to the method of claim 10 and is rejected under similar reasoning.
Claim 53 recites a device substantially similar to the method of claim 10 and is rejected under similar reasoning.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467